



Exhibit 10.76


SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Second Amendment (the “Amendment”) to that certain Amended and Restated
Employment Agreement made and entered into as of December 31, 2008 by and
between Sprint Nextel Corporation, now known as Sprint Communications, Inc., and
JAIME A. JONES (the “Agreement”), and amended effective December 13, 2012, is
entered into on this 24th day of March, 2016. Certain capitalized terms shall
have the meaning ascribed to them in the Agreement.


WHEREAS, the Company and the Executive desire to amend the Agreement as provided
herein.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby agree Section 8 of the Agreement shall be amended, effective in
connection with 2016 assignment of Executive’s Place of Performance to Atlanta,
Georgia, as shown in double underline (deletions in strikethrough) below:


8.    Place of Performance. In connection with his employment by the Company as
Area President - South, the Executive shall be based at the principal executive
offices of the Company in the vicinity of Atlanta, Georgia or Overland Park,
Kansas (the “Place of Performance”), except for travel reasonably required for
Company business. If the Company relocates the Executive’s place of work more
than 50 miles from his place of work prior to such relocation, the Executive
shall relocate to a residence within (a) 50 miles of such relocated executive
offices or (b) such total miles that does not exceed the total number of miles
the Executive commuted to his place of work prior to relocation of the
Executive’s place of work. To the extent the Executive relocates his residence
as provided in this Section 8, the Company will pay or reimburse the Executive’s
relocation expenses in accordance with the Company’s relocation policy
applicable to senior executives, except that the requirement to list his home in
the vicinity of Overland Park for a period of at least 90 days before a
corporate buyout of the property commences will be reduced to at least 20 days.


In all other respects, the terms, conditions and provisions of the Agreement
shall remain the same.


IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, as of the date set forth above.








SPRINT COMMUNICATIONS, INC. EXECUTIVE




/s/ Sandra J. Price                    /s/ Jaime A.
Jones                        
By: Sandra J. Price,                     JAIME A. JONES
Senior Vice President, Human Resources







